      Case: 4:20-cv-00149-MPM-DAS Doc #: 62 Filed: 12/07/20 1 of 1 PageID #: 298




                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

 ASHLEY MOSBY                                                                      PLAINTIFF

 V.                                                                      NO: 4:20CV149-M-S

 JEHLANI KING aka Okpala Manneh, et                                            DEFENDANTS
 al.


                      ORDER OF DISMISSAL WITH PREJUDICE OF
                          CAPITAL ONE BANK (USA), N.A.


        Pursuant to a [61] Notice of Voluntary Dismissal filed by the Ashley Mosby, the plaintiff

in this case, it is hereby ORDERED that Capital One Bank (USA), N.A. be dismissed with

prejudice as a party to this matter.

        This the 7th day of December, 2020.



                                              /s/ MICHAEL P. MILLS
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI
